[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: CUSTODY/VISITATION
On November 17, 1998, this court entered orders in this case granting unsupervised visitation to the plaintiff upon her accomplishment of a number of requirements designed to assure the safety of her minor child, Jacob Jezouit. Jacob is also the child of David Jezouit, who has sole legal custody and primary residential custody of him. On April 22, 1999, before Ms. Dykstra had met all the conditions, the court modified its previous order for her non-compliance with the court's conditions. In February, she had been arrested for driving while intoxicated and risk of injury to a minor, her son Daniel, who was allegedly in her car at the time of her arrest. In addition, she had not completed other conditions.
Since April, the plaintiff has completed a number of random urine screens for drug and alcohol use, all negative, and has participated in an alcohol treatment program. She has not completely acknowledged the seriousness of her treatment need or the gravity of her transgression, but she has made progress since February. It is in the best interest of the child that he have a relationship with his mother provided that his safety is assured.
The court makes the following orders:
1. Jacob will not be subjected to contact with William Jezouit at any time under any circumstances.
2. Ms. Dykstra will continue to participate in Alcoholics CT Page 12413 Anonymous or an equivalent program until further order of the court. She will be subject to monthly screens for the presence of drugs and/or alcohol for twelve months. The Court Support Services Division is ordered to conduct the screens.
3. Commencing on the weekend of September 25, 1999, Ms. Dykstra will have visitation with Jacob at her home between 2:00 p. m. and 5:00 p. m. on alternate Saturday afternoons. Visitation will be under the supervision of a person designated by the parties in accordance with the procedure set forth in Paragraph 5 of the orders of November 17, 1998.
4. Commencing on the weekend of November 6, 1999, Ms. Dykstra will have unsupervised visitation with Jacob in her home between 2:00 p. m. and 5:00 p. m. on alternate Saturdays, provided that she has not tested positive for alcohol or drug use prior to that time. Jacob shall be taught his home telephone number and the use of the 911 system. Mr. Jezouit shall be entitled to call the house at a time convenient for him once during each visitation. The relevant provisions Paragraph 6 of the November 17, 1998 decision will apply to this learning. Mr. Jezouit will provide transportation during the first four visits. Thereafter, the parties will alternate transportation responsibilities. The visitation contemplated by this paragraph will not be required to be confined exclusively to Ms. Dykstra's residence, but will begin and end there.
5. Ms. Dykstra will have unsupervised visitation with Jacob in her home between 2:00 p. m. and 5:00 p. m. on December 26, 1999.
6. The parties will return to court for review on a date in January selected by counsel, who are directed to contact the caseflow office to select a date.
7. Ms. Dykstra shall not remove Jacob Jezouit from the State of Connecticut at any time for any reason without further order of the court.
BY THE COURT,
GRUENDEL, J.